Citation Nr: 0312564	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from March 10, 1988 
to May 12, 1988, and from October 1990 to March 1992.  His 
appeal comes before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision by the Department of 
Veterans Affairs (VA) Boston, Massachusetts, Regional Office 
(RO).  In August 2002, the Board undertook additional 
development of the appellant's claims.  


FINDINGS OF FACT

1.  The appellant has degenerative disc disease of the 
cervical spine that is a residual of a motor vehicle accident 
in service.  

2.  The appellant experiences headaches that are related to a 
motor vehicle accident in service.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was 
incurred during wartime service.  38 U.S.C.A. § 1110, 5107 
(West 2002); 38 C.F.R. § 3.303(d) (2002).  

2.  Post-traumatic headaches were incurred during wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303(d) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records show that the appellant sustained a 
closed head injury and a laceration of the forehead in a 
December 1990 motor vehicle accident.  An X-ray of the 
cervical spine was considered normal, and a December 24, 
1990, record indicated that the appellant was experiencing 
severe headaches.  He later sustained head trauma in November 
1991 and January 1992, with the latter instance reported to 
be probably due to a fight.  

An April 1999 MRI of the cervical spine revealed right-sided 
disc herniation at C6-7.  

A May 1999 medical report from E. V. Cox, M.D., indicated 
that the appellant had a recurring cervical radiculopathy and 
was not getting better with therapy.  A June 1999 progress 
note from the appellant's physical therapist stated that the 
appellant had decreased range of motion in the cervical spine 
and moderate spasm in the cervical paraspinal muscles.  

In a June 1999 medical report, a VA physician, in noting that 
an April 1999 MRI of the appellant's cervical spine had 
revealed the presence of right-sided C6-C7 disc herniation 
with adjacent osteophytes, opined that he would probably need 
surgical intervention for the disc herniation because of the 
associated radiculopathy.  

In a July 1999 report of a fee-basis examination of the 
appellant's lumbar spine, J. Kuin, M.D., noted that the 
appellant's other significant medical conditions included 
chronic neck strain.  

VA medical records show that the appellant underwent a right 
medial facetectomy in August 1999.  

In September 1999, Dr. Kuin performed a fee-basis examination 
of the appellant's cervical spine.  The report noted the 
appellant's history of a head injury and laceration of the 
forehead in the 1990 motor vehicle accident was noted, as 
well as his current complaint of recurrent headaches since 
then, albeit without morning exacerbation, visual 
disturbances, photophobia, or phonophobia, and recurrent neck 
pain since service that radiated into the right arm.  An X-
ray of the cervical spine revealed evidence of the previous 
surgery at C6.  The physician reported that the appellant had 
chronic recurrent neck strain and headaches, which coupled 
with his low back condition impacted significantly on his 
daily life.  The physician indicated that the appellant's 
recurrent neck pains and headaches were " highly unlikely 
related to his head injury as a result of the motor vehicle 
accident while he was in the service since these conditions 
really did not affect his service performance after the 
accident."  However, the physician then stated that "with 
regard to his residuals neck injury, it is as likely as not 
that current problems are related to the head and neck 
problems in service."  

At his February 2002 Travel Board hearing, the appellant 
described the motor vehicle accident in service (December 
1990) and testified that he had continued to experience 
problems with cervical spine pain and headaches ever since.  

In order to clarify the ambiguous September 1999 medical 
opinion as to the etiology of the appellant's neck problems 
and headaches, J. Molloy, M.D., reviewed the appellant's 
claims file and the September 1999 examination report in 
April 2003.  Dr. Molloy noted the appellant's history of 
injuries to his head in the 1990 motor vehicle accident and 
his problems with persistent headaches and chronic neck pain 
since the accident.  Dr. Molly stated that there was a direct 
connection between the motor vehicle accident and the 
headaches, and that it was as likely as not or more likely 
that the injuries sustained in the motor vehicle accident 
would also contain an element of injury to the appellant's 
cervical spine.  The physician indicated that while the 
connection between the motor vehicle accident and the neck 
injury was somewhat delayed, the occurrence seemed to be as 
not a reason for excluding the accident as the cause of the 
neck injury because the neck symptoms frequently do not show 
up until later.  He opined, therefore, that it seemed quite 
likely that the motor vehicle accident would have caused some 
injury to the cervical spine.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during wartime 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence  warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  Residuals of a Neck Injury

The appellant contends that a motor vehicle accident during 
service left him with residual neck disability for which 
service connection should be granted.  

Although the evidence does not show that the appellant 
received any subsequent treatment for neck problems in 
service following the initial treatment for the head injuries 
from the December 1990 motor vehicle accident or that he 
complained of neck pain until several years after service, he 
is currently diagnosed with degenerative disc disease of the 
cervical spine, and there is competent medical opinion that 
relates his current neck problems to the motor vehicle 
accident in service.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence or lay evidence in certain circumstances of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  After evaluating the inservice and 
postservice clinical findings, the Board concludes that there 
is an approximate balance between the positive and negative 
evidence as to whether the above criteria have been 
demonstrated regarding the claim for service connection for 
residuals of a neck injury.  Because a veteran is extended 
the benefit of the doubt when the evidence is in equipoise, 
under 38 U.S.C.A. § 5107, the Board finds that service 
connection is warranted for degenerative disc disease of the 
cervical spine.  

II.  Headaches

The appellant asserts that because he has continued to 
experience headaches since a motor vehicle accident in 
service he is entitled to service connection for a headache 
disorder.  

Although the evidence does not show that the appellant 
received any subsequent treatment for headaches in service 
following the initial treatment for the head injuries 
sustained in the December 1990 motor vehicle accident nor 
does the evidence reveal that he was seen for a complaint of 
headaches until several years after service, he has now been 
diagnosed with headaches, and there is competent medical 
opinion that relates his headaches to the head injuries he 
sustained in the motor vehicle accident in service.  

As noted above, there must be medical evidence of a current 
disability; medical evidence or lay evidence in certain 
circumstances of in- service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability in 
order for a claimant to prevail on the issue of service 
connection.  See Hickson, 12 Vet. App. 247; see also Pond, 12 
Vet App. 341.  The Board concludes that there is an 
approximate balance between the positive and negative 
evidence as to whether the above criteria have been met 
regarding the claim for service connection for headaches.  As 
a veteran is extended the benefit of the doubt when the 
evidence is in equipoise, under 38 U.S.C.A. § 5107, the Board 
finds that service connection is warranted for headaches.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2002).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, the Board finds that no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the grant of his claims of service connection for 
degenerative disc disease of the cervical spine and headaches 
is a complete grant of the benefits sought on appeal.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997) (where appealed claim 
for service connection is granted, further appellate-level 
review is terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).


ORDER

Service connection is granted for degenerative disc disease 
of the cervical spine and post-traumatic headaches.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

